889 F.2d 1100
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James A. LOWE, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 89-3238.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1989.

Before RICH, MAYER and MICHEL, Circuit Judges.

PER CURIAM
DECISION

1
James A. Lowe appeals from the March 3, 1989 decision of the Merit Systems Protection Board (MSPB or board), Docket No. AT07528910137, denying his petition for review of the Administrative Judge's (AJ's) dismissal of his appeal.  The AJ dismissed Lowe's appeal because she found that Lowe was "merely seeking to have his removal relitigated, and he is precluded from doing so by the doctrine of res judicata."    We affirm.

OPINION

2
The record and the briefs support the AJ's finding that Lowe is attempting to relitigate matters decided by the MSPB in 1986 and not appealed by Lowe.    See Lowe v. Department of the Navy, MSPB Initial Decision No. AT07528610224 (Apr. 16, 1986);  Lowe v. Department of the Navy, 31 M.S.P.R. 547 (1986).  Although Lowe did offer the AJ three documents not considered by the board in 1986, the AJ found that this evidence pre-dated the board's 1986 decision and Lowe does not argue that the documents were not reasonably available to him during his prior appeal.  Accordingly, the AJ properly precluded Lowe from relitigating his 1985 claim by invoking the doctrine of res judicata.  See Ellis v. United States Postal Service, 33 M.S.P.R. 685, 686 (1987).